         Case: 1:15-cr-00267-DAP Doc #: 25 Filed: 03/08/21 1 of 2. PageID #: 141




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


      UNITED STATES OF AMERICA,
                                                           )
                             Plaintiff,                    )   CASE NO: 1:15 CR 267
                                                           )
               v.                                          )   Judge Dan Aaron Polster
                                                           )
      AHMED FLETCHCER,                                     )
                                                           )
                             Defendant.                    )   OPINION AND ORDER
                                                           )

           Before the Court is Defendant Ahmed Fletcher’s Motion for Sentence Reduction. ECF

Doc. 24. On August 2, 2016, Fletcher was sentenced to 120 months in prison, with credit for time

served, after he pleaded guilty to one count of Possession with Intent to Distribute PCP. ECF Doc.

21. He is currently being held at FCI Gilmer with an expected release date of June 30, 2025. 1

           Fletcher represents that he has exhausted his request for a sentence reduction. ECF Doc.

24 at 3. However, he has not shown extraordinary and compelling reasons warranting a sentence

modification. Under 18 U.S.C. § 3582(c)(1)(A)(i), before granting a sentence modification, a

court must find: (A) extraordinary and compelling reasons warrant a sentence modification; (B)

the defendant is not a danger to the safety of any other person or the community, and (C) the

reduction is appropriate considering the sentencing factors located at 18 U.S.C. § 3553(a).

18 U.S.C. §3582(c)(1)(A).


           Fletcher’s motion does not show any extraordinary or compelling reason warranting a

reduction of his sentence. He does not have any diagnosis or serious physical or medical




1
    Federal Bureau of Prisons Inmate Search as of March 8, 2021.
      Case: 1:15-cr-00267-DAP Doc #: 25 Filed: 03/08/21 2 of 2. PageID #: 142




condition that places him at a greater risk than other inmates. In defining “extraordinary and

compelling,” many courts have held that a generalized risk of contracting COVID-19 while

incarcerated is not extraordinary and compelling. United States v. Williams, No. 2:18-cr-2, 2021

U.S. Dist. LEXIS 22954 (S.D. Ohio Feb. 8, 2021); see also United States v. Jent, No. CR 6:13-

026-DCR, 2020 U.S. Dist. LEXIS 217818 (E.D. Ky. Nov. 20, 2020); United States v. Pratt, No.

16-CR-20677-5, 2020 U.S. Dist. LEXIS 202291 (E.D. Mich. Oct. 30, 2020) (denying

compassionate release to a 23-year-old inmate with asthma); United States v. Cleveland, No.

1:17-CR-29, 2020 U.S. Dist. LEXIS 192162 (N.D. Ohio Oct. 16, 2020). Here, the facts that

Fletcher has limited access to the library and has been required to reuse the same face mask do

not warrant a sentence modification. He has not identified anything that places him at a

substantially greater risk than other inmates of contracting COVID-19.

       Moreover, Fletcher has not shown that he is no longer a danger to the safety of others

and/or his community. His future plans to seek therapy for his PTSD and to undergo cognitive

behavioral classes do not provide any assurance that he will pose no present danger to his

community upon his release.

       Accordingly, for the reasons stated herein, the Court DENIES Fletcher’s pending motion

for sentence reduction. ECF Doc. 24.

       IT IS SO ORDERED.




                                                 /s/ Dan Aaron Polster ___
                                                 Dan Aaron Polster
                                                 United States District Judge
